Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Norman E. Minor appeals the district court’s order granting summary judgment to the Washington Metropolitan Area Transit Authority on Minor’s claim that his *271termination violated the terms of a collective bargaining agreement. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Minor v. Wash. Metro. Area Transit Auth., No. 8:12-cv-01061-RWT (D.Md. July 16, 2013); see Foy v. Giant Food Inc., 298 F.3d 284, 287, 291 (4th Cir.2002). We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.